                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

SHERIF M. IBRAHIM,                                   )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )     Civil No. 3:15-cv-01147
                                                     )     Judge Trauger
MARRIOTT HOTELS, INC.,                               )
                                                     )
       Defendant.                                    )

                                             ORDER

       On December 10, 2018, the magistrate judge issued a Report and Recommendation

(DE #17), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that this case is DISMISSED without

prejudice.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 7th day of January 2019.


                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
